DETAILED ACTION
Claims 1-2, 4-12, 14-15 and 17-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, the 101 rejection of the claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Withdrawn. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Applicant’s Argument: The cited prior art does not teach the compression ratio as claimed.
Examiner’s Response: The Examiner disagrees and points Applicant to the argued limitation. Here the compression ratio is an amount of data, as it is a ratio of two amounts of data. See claim limitation below. 
the respective compression ratio being a ratio between an amount of data required for displaying the state represented in the reduced model by the linear combination of energy modes and an amount of data required for displaying the linear combination,
As highlighted above, the compression ratio is a ratio between two amounts of data. This amount of data is determined by the reduced model of the linear combination, and the full linear combination. This is taught by the Salloum reference in that the compression ratio is a function of compressed data (reduced) and total raw data (full). For further clarification figures 17 and 18 where elements are being compressed. These elements are energy modes under the BRI of the claim and are in accordance with Page 14 Lines 1-6 of the specification as filed. Therefore, the cited reference teaches the claimed limitation.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “the second”, in line 19, which is improper because there has been no previous recitation of a second.  Suggested correction is for the limitation to read “the second computer”, as this properly refers back to the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the second” will be interpreted as “the second computer” that is present in the preceding limitations.

Claim 8 is objected to because of the following informalities: the claim recites “a network”, in line 2, which is improper because there is a previous recitation of a network.  Suggested correction is for the limitation to read “the network”, as this properly refers back to the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a network” will be interpreted as “the network” that is present in the preceding limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, 14-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1-2 and 4-12 recite a method, which is a process, which is a statutory category of invention. Claims 14-15 recite a non-transitory data storage medium, which is a manufacture, which is a statutory category of invention. Claims 17-18 recite a computer, which is a machine, which is a statutory category of invention. Claims 19-20 recite a system, which is a machine, which is a statutory category of invention.  Therefore, claims 1-2, 4-12, 14-15 and 17-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 14, 17 and 19 recite the abstract idea of displaying a simulation, constituting an abstract idea based on Mental Processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively based on Mathematical Concepts including mathematical relationships, mathematical formulas or equations, and mathematical calculations. The limitation of “computing a full simulation that comprises states;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “computing a reduced model of the computed full simulation, the reduced model comprising a basis of ordered energy modes of the full simulation, the basis of ordered energy modes comprising an energy mode that is ordered first in the basis, each state of the full simulation being represented in the reduced model by a respective linear combination of one or more of the energy modes,” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of where any linear combination of energy modes of the basis is associated with a respective simulation compression ratio and a respective reconstruction error, the respective compression ratio being a ratio between an amount of data required for displaying the state represented in the reduced model by the linear combination of energy modes and an amount of data required for displaying the linear combination, as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of the respective reconstruction error being a distance between the state represented in the reduced model by the linear combination of energy modes and the linear combination, the energy mode ordered first in the basis being the energy mode of the basis associated with the smallest respective reconstruction error; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “for at least one state of the full simulation, a part of the respective linear combination that comprises the energy mode ordered first in the basis, the part representing the at least one state in the reduced model, the number of basis elements involved in the part of the linear combination being selectable so that the compression ratio associated with the part of the linear combination is adapted to the network load.” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, as the limitations are directed to developing simulation models, this type of limitation i.e. “system for developing simulation models” was found to be calculations amounting to a series of abstract process steps. See Simio, LLC v. FlexSim Software Prods., Inc., 983 F.3d 1353 (Fed. Cir. 2020) (making simulation models by graphical modeling rather than programming is an abstract idea) Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper, or alternatively mathematical concepts including mathematical relationships, mathematical formulas or equations, and mathematical calculations. 
Dependent claims 2, 4-12, 15, 18 and 20  further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 14, 17 and 19 recite the additional elements of “a computer”, “a first computer”, “a second computer”, “a processor”, “a memory”, “a display”, “displaying, on a display of the second and in an enhanced manner” and “a network”, which is also recited in claims 8 and 10, however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h))  The claims merely detail instructions on how to display a simulation. There is no improvement to the computer running the application. As the invention itself is directed to an abstract application within the field of simulation, such an abstract idea itself, “cannot supply the inventive concept that renders the invention ‘significantly more’ than that abstract idea.” Simio, 983 F.3d at 1364. The claims, as a whole, do not integrate the tentative abstract idea into a practical application.
Dependent claims 2, 4-7, 9, 11-12, 15, 18 and 20 further narrow the abstract idea, identified in the independent claims, and do not introduce additional elements that integrate the claimed invention into a practical application.
Step 2B: Claims 1, 14, 17 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 14, 17 and 19 recite the additional elements of “a computer”, “a processor”, “a memory”, “a display”, “displaying, on a display of the second and in an enhanced manner” and “a network”, which is also recited in claims 8 and 10, however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 15, 18 and 20 are directed to further limiting the display method by defining a compression ratio and reconstructive error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 4, 5 and 6 are directed to further limiting the display method by selecting the elements to be displayed, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 7 is directed to further limiting the display method by defining a compression ratio and reconstructive error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 8 is directed to further limiting the display method by defining the compression ratio, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 9 is directed to further limiting the display method by defining the reconstruction error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 10 is directed to further limiting the display method by defining the reconstruction error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 11 and 12 are directed to further limiting the display method based on user action, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Accordingly, claims 1-2, 4-12, 14-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. USPPN 2018/0268591 (hereinafter “Zhou”), in view of Salloum et al. “Optimal Compressed Sensing and Reconstruction of Unstructured Mesh Datasets” (hereinafter “Salloum”), in view of Meagher et al. USPPN 2017/0046458 (hereinafter “Meagher”).
Regarding claim 1, Zhou teaches A computer-implemented method for displaying … a simulation ([0002], [0014]-[0016], [0044], [0071], [0072], a full hair model simulation is conducted and the overall result of the model is displayed)
on the second computer, computing a reduced model of the computed full simulation, the reduced model comprising a basis of ordered energy modes of the full simulation, the basis of ordered energy modes comprising an energy mode that is ordered first in the basis, each state of the full simulation being represented in the reduced model by a respective linear combination of one or more of the energy modes, ([0002], [0014]-[0016], [0044]-[0052] a reduced model with each representative hair (Gs) of the full hair simulation is conducted)

displaying, … in an enhanced manner, for at least one state of the full simulation, a part of the respective linear combination that comprises the energy mode ordered first in the basis, the part representing the at least one state in the reduced model, (Figures 2 and 4, [0002], [0035], [0052]-[0055], [0070]-[0072], the simulation of the full model which comprises the reduced models is displayed)
the number of basis elements involved in the part of the linear combination being selectable so that the compression ratio associated with the part of the linear combination is adapted to the network load. ([0002], [0011]-[0012], [0021]-[0022], [0043]-[0044], [0052]-[0055], the number of hairs in the reduced model is selected in the computer simulation) 
Zhou does not explicitly teach where any linear combination of energy modes of the basis is associated with a respective simulation compression ratio and a respective reconstruction error, the respective compression ratio being a ratio between an amount of data required for displaying the state represented in the reduced model by the linear combination of energy modes and an amount of data required for displaying the linear combination, the respective reconstruction error being a distance between the state represented in the reduced model by the linear combination of energy modes and the linear combination, the energy mode ordered first in the basis being the energy mode of the basis associated with the smallest respective reconstruction error; and
Salloum teaches where any linear combination of energy modes of the basis is associated with a respective simulation compression ratio and a respective reconstruction error, (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, A simulation compression ratio is chosen; Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the system ensures the reconstruction error of the simulation meets the requirements)
the respective compression ratio being a ratio between an amount of data required for displaying the state represented in the reduced model by the linear combination of energy modes and an amount of data required for displaying the linear combination, (Abstract, Figures 17-19,  Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, Page 20 Section 6.2, the compression ratio is between the compressed data size and the total raw data, the data compressed is the finite element mesh)
the respective reconstruction error being a distance between the state represented in the reduced model by the linear combination of energy modes and the linear combination, (Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the reconstruction error is the distance between the maximum and minimum values in the data.)
the energy mode ordered first in the basis being the energy mode of the basis associated with the smallest respective reconstruction error; and (Page 7 section 2.3.2, Page 9 Section 4.1.1, Page 10 Section 4.1.2, values are chosen and ordered in order to produce the smallest reconstruction error)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Salloum by using compression ratios and reconstruction errors to send the simulation over a network, as the references are directed to simulating reduced portions of the model. Salloum would modify Zhou by incorporating a compression ratio and reconstruction error to send the simulation over a network. The benefit of doing so is the system will be able to achieve compression ratios up to two orders of magnitude with reasonable reconstruction accuracy and minimal visual deterioration in the data. (Salloum Abstract)
The combination of Zhou and Salloum does not explicitly teach displaying, on a second computer, in an enhanced manner, a simulation computed on a first computer, the first computer and the second computer being connected through a network, the method comprising: on the first computer, computing a full simulation that comprises states; displaying, on a display of the second
Meagher teaches displaying, on a second computer, in an enhanced manner, a simulation computed on a first computer (Figures 1, 4, [0062], [0072], [0089]-[0090], [0253], [0264], Using a client server architecture, the simulation is computed on a first computer server and displayed on the second client computer based on the components or subsystems selected to be displayed)
the first computer and the second computer being connected through a network, the method comprising: (Figures 1, 4, [0063], [0068], the network connection connects the first analytics server and the second client computer)
on the first computer, computing a full simulation that comprises states; (Figures 1, 4, [0062], [0072], [0075], [0089]-[0090], [0253], [0264], The server simulates all input data using the models to produce comparisons of the real time data to the predicted data)
displaying, on a display of the second (Figures 1, 4, [0062], [0072], [0089]-[0090], [0253], [0264],the second client computer displays the data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou and Salloum to incorporate the teachings of Meagher by using a client server architecture to compute the entire simulation so a portion can be conveyed to the user, as the references are directed to simulating a model base on portions of the model. Meagher would modify Zhou and Salloum by incorporating a client server architecture that allows the user to view a portion of the total simulation. The benefit of doing so is the system presents a novel way to digest portions of the simulation in a manageable and coherent way. This helps reduce the amount of information an individual is required to comprehend. (Meagher [0084]-[0085])

Regarding claim 2, the combination of Zhou, Salloum and Meagher teach the limitations of claim 1. Zhou does not explicitly teach wherein any linear combination of basis elements is associated with a respective simulation compression ratio and a respective reconstruction error, the respective compression ratio being a ratio between an amount of data required for displaying the state represented in the reduced model by the said any linear combination of basis elements and an amount of data required for displaying the said any linear combination, the respective reconstruction error being a distance between the state represented in the reduced model by the said any linear combination of basis elements and the said any linear combination.
Salloum teaches wherein any linear combination of basis elements is associated with a respective simulation compression ratio: (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, A simulation compression ratio is chosen)
and a respective reconstruction error, (Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the system ensures the reconstruction error of the simulation meets the requirements)
the respective compression ratio being a ratio between an amount of data required for displaying the state represented in the reduced model by the said any linear combination of basis elements and an amount of data required for displaying the said any linear combination (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, the compression ratio is between the compressed data size and the total raw data)
the respective reconstruction error being a distance between the state represented in the reduced model by the said any linear combination of basis elements and the said any linear combination. (Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the reconstruction error is the distance between the maximum and minimum values in the data.)

In regards to claim 4, the combination of Zhou, Salloum and Meagher teach the limitations of claim 1. Zhou also teaches further comprising, before the displaying of the part of the respective linear combination: selecting a number of basis elements contributing to the part of the respective linear combination for one or more next states to be displayed. ([0043]-[0044], specific hairs are selected)

In regards to claim 5, the combination of Zhou, Salloum and Meagher teach the limitations of claim 4. Zhou also teaches further comprising, after the displaying of the part of the respective linear combination: selecting a new number of basis elements contributing to the part of the respective linear combination for one or more next states to be displayed, thereby creating a new part of the respective linear combination for each of the one or more states to be displayed; and displaying of the new part of the respective linear combination. ([0043], [0044] every reduced model corresponds to one combination situation of the representative hairs, that is to use a partial representative hairs for the reduced model)

In regards to claim 6, the combination of Zhou, Salloum and Meagher teach the limitations of claim 5. Zhou also teaches wherein the selecting of the new number of basis elements and the displaying of the new part are iterated.([0014]-[0016], [0043], [0044], each hair is selected and iterated in the full and reduced models)

Regarding claim 7, the combination of Zhou, Salloum and Meagher teach the limitations of claim 4. Zhou does not explicitly teach wherein any linear combination of basis elements is associated with a respective simulation compression ratio and a respective reconstruction error, and each selecting is performed such that the respective simulation compression ratio or the respective reconstruction error of the part of the respective linear combination for one or more next states to be displayed reaches a given value.
Salloum teaches wherein any linear combination of basis elements is associated with a respective simulation compression ratio and a respective reconstruction error, and each selecting is performed such that the respective simulation compression ratio or the respective reconstruction error of the part of the respective linear combination for one or more next states to be displayed reaches a given value. (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, The simulation is given a compression ratio and reconstruction error based on requirements of the user, the displayed simulation meets that value.)

Regarding claim 8, the combination of Zhou, Salloum and Meagher teach the limitations of claim 7. Zhou does not explicitly teach wherein the given value of the simulation compression ratio is determined so that an amount of data sent through a network for displaying the simulation is below a threshold.
Salloum teaches wherein the given value of the simulation compression ratio is determined so that an amount of data sent through a network for displaying the simulation is below a threshold. (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, A simulation compression ratio is chosen such that it meets the threshold parameter)

Regarding claim 9, the combination of Zhou, Salloum and Meagher teach the limitations of claim 7. Zhou does not explicitly teach wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement.
Salloum teaches wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement. (Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the system ensures the reconstruction error of the simulation meets the requirements)

Regarding claim 10, the combination of Zhou, Salloum and Meagher teach the limitations of claim 8. Zhou does not explicitly teach wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement, and the given value is determined for displaying the simulation with a maximal accuracy while minimizing the amount of data sent through the network.
Salloum teaches wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement, and the given value is determined for displaying the simulation with a maximal accuracy while minimizing the amount of data sent through the network. (Abstract, Introduction Page 1 and 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, A accuracy requirement is maintained to ensure that the reconstruction error is acceptable while reducing the amount of data sent through the network)

Regarding claim 11, the combination of Zhou, Salloum and Meagher teach the limitations of claim 8. Zhou does not explicitly teach wherein the threshold is selected upon user action. 
Salloum teaches wherein the threshold is selected upon user action. (Abstract, Introduction Page 1 and 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, Page 14 Section 6.1, Larger two dimensional datasets are considered, the results are taken from few time steps over the course of the simulation run; the system automates the choice of the parameters)

Regarding claim 12, the combination of Zhou, Salloum and Meagher teach the limitations of claim 9. Zhou does not explicitly teach wherein the requirement is selected upon user action.
Salloum teaches wherein the requirement is selected upon user action. (Abstract, Introduction Page 1 and 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, Page 14 Section 6.1, Larger two dimensional datasets are considered, the results are taken from few time steps over the course of the simulation run; the system automates the choice of the parameters)

In regards to claim 14, it is the non-transitory data storage medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 15, it is the non-transitory data storage medium embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2. 

In regards to claim 17, it is the computer embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 18, it is the computer embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 19, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 20, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madisetti et al. EFFICIENT DISTRIBUTED SIMULATION: Also teaches distributing the simulation out to multiple machines to calculate the results of a model
Feng et al. USPPN 2019/0370420: Also teaches a client server architecture where the full simulation is computed on a server. A portion of the model is then computed and displayed on the user interface of a second computer in network communication with the server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147